   Case 19-00307-SMT    Doc 49   Filed 08/01/19 Entered 08/01/19 09:47:39   Desc Main
                                 Document Page 1 of 4

The document below is hereby signed.

Signed: July 31, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    CHERIE MARTIN SIMMS,                  )     Case No. 19-00307
                                          )     (Chapter 13)
                         Debtor.          )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
                APPROVING DEBTOR’S MOTION TO SELL PROPERTY

         On June 26, 2019, the pro se debtor, Cherie Martin Simms,

    filed a motion (Dkt. No. 31) to sell property located on 4721 9th

    Street, NW, Washington, DC 20011 (the “Property”).              The debtor

    seeks to sell the Property but to have $23,344 set aside from the

    payment toward U.S. Bank’s lien, because this amount was supposed

    to be paid by the estate of Ronald W. Simms, Sr. (the “Estate”).

         The debtor failed to file a notice of opportunity to object.

    The court entered an Order Shortening Notice and Limiting Notice

    to the United States Trustee and the Chapter 13 Trustee on

    Debtor’s Motion to Sell Property (“Notice Order”) (Dkt. 33),

    wherein the court requested that the United States Trustee and

    the chapter 13 trustee “file with the court notice whether they

    oppose the sale, of the debtor’s property located on 4721 9th
Case 19-00307-SMT   Doc 49   Filed 08/01/19 Entered 08/01/19 09:47:39   Desc Main
                             Document Page 2 of 4


Street, NW, Washington, DC 20011 and that in the absence of

responses by then, the deadline for the filing of any opposition

by those parties to the sale shall be July 20, 2019.”

      The chapter 13 trustee filed Trustee’s Response to Debtor’s

Motion to Sell (Dkt. No. 37), wherein the chapter 13 trustee said

she had no objection to the sale under the condition that all the

liens on the Property be paid in full and all net proceeds be

forwarded to the chapter 13 trustee; the debtor be required to

comply with 11 U.S.C. § 363(f), to the extent the debtor was

seeking to sell the Property free and clear of liens; and that

the settlement agent forward a copy of the HUD 1 Settlement

Statement to the chapter 13 trustee.

      The United States Trustee filed Notice of United States

Trustee’s Objection to Court’s Approval of “Sale of Subject

Property[,] Set Aside $22,344” and of Other Relief (Dkt. No. 40),

wherein the U.S. Trustee said that he objected to the sale and

would file an objection on or before July 20, 2019.              No objection

was filed.

      In addition to the responses by the chapter 13 trustee and

the United States Trustee, U.S. Bank National Association (“U.S.

Bank”) filed a Limited Response by Secured Creditor to Motion for

Authority to Sell Real Property and Objection to Motion to Compel

(Dkt. No. 45) wherein U.S. Bank states that it does not object to

the sale of the Property, so long as it’s lien is paid in full.

      There having been no opposition filed by July 20, 2019, the
Case 19-00307-SMT   Doc 49   Filed 08/01/19 Entered 08/01/19 09:47:39   Desc Main
                             Document Page 3 of 4


court will grant the debtor’s motion to sell.             However, the court

will not permit that $23,344 be set aside from payment toward

U.S. Bank’s lien.     Even if the debtor has a right to require the

Estate to pay $23,344 of the debt owed to U.S. Bank, that right

ought not be treated as reducing U.S. Bank’s right to have the

entirety of its lien paid from the proceeds of the sale.                No one

knows if the $23,344 will ever be paid by the Estate to U.S.

Bank.

      The debtor has not requested, nor has the debtor shown

grounds for the sale of the Property free and clear of liens

pursuant to 11 U.S.C. § 363(f).           Accordingly, the Property will

not be sold free and clear of liens, except to the extent that

all liens on the property are paid from the proceeds of the sale.

      The chapter 13 trustee has requested that all net proceeds

be forwarded to the chapter 13 trustee.           The debtor’s chapter 13

plan (Dkt. No. 19) provides that the plan would be funded “by the

sale of Real Estate.”        Accordingly, the chapter 13 trustee is

entitled to the net proceeds of the sale for distribution toward

payment of the debtor’s unsecured claims, and funding of the

debtor’s chapter 13 plan.

      For the foregoing reasons, it is

      ORDERED that the debtor’s motion to sell (Dkt. No. 31) is

GRANTED, under the conditions that:

      •    all liens on the property shall be paid in full,

           including the lien held by U.S. Bank;
Case 19-00307-SMT                                                                                       Doc 49   Filed 08/01/19 Entered 08/01/19 09:47:39   Desc Main
                                                                                                                 Document Page 4 of 4


                              •                             all net proceeds shall be forwarded to the chapter 13

                                                            trustee by mailing to Nancy Grigsby, P.O. Box 853,

                                                            Memphis, TN 38101-0853;

                              •                             the sale is not made free and clear of liens under 11

                                                            U.S.C. § 363(f), except to the extent that liens are

                                                            paid in full from the proceeds of the sale; and

                              •                             the settlement agent shall forward a copy of the HUD 1

                                                            Settlement Statement to the trustee immediately upon

                                                            completion of the transaction.

                                                                                                                                     [Signed and dated above.]

Copies to: Recipients of e-notification of orders; the debtor (by
hand-mailing) to the two addresses below:

Cherie Martin Simms
4721 9th Street, NW
Washington, DC 20011

Cherie Martin Simms
120 St. Albans Drive
Apt. 588
Raleigh, NC 27609




R:\Common\TeelSM\TTD\Orders\Selling Property\Order Approving Mtn to Sell Property_Cherie Simms_v3.wpd
